Citation Nr: 0926257	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2004 rating decision, the Veteran's disability 
evaluation for PTSD was increased from 10 percent to 50 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2007.  A 
transcript is of record.

This claim was previously before the Board in April 2008, at 
which time a remand was ordered to accomplish additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

For the entire rating period beginning on January 7, 2000, 
the Veteran's PTSD has been characterized by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms such as depressed mood, chronic sleep 
impairment, flashbacks and intrusive thoughts, with no 
showing of obsessional rituals, impaired impulse control, 
spatial disorientation, near-continuous panic or neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

For the entire rating period, beginning on January 7, 2000, 
the criteria for a disability rating of greater than 50 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Veteran's claim arises from an appeal of 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a November 2007 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as in this case, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As noted above, the veteran's PTSD is currently evaluated as 
50 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.

DC 9411 provides, in pertinent part, for the following 
evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based upon all the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10- 95 (Mar. 1995); 60 Fed. Reg. 
43,186 (1995).

The Veteran began Vet Center treatment in January 2000.  On a 
mental status examination his appearance was neat, manner 
friendly and cooperative, speech appropriate, memory function 
normal, affect appropriate, his motor activity relaxed and at 
ease, and his judgment fair.  In addition, he was oriented to 
time, place and person.  The Veteran did not have any 
delusions, disorganized thinking or hallucinations.  He had 
severe sleep disturbance and a low energy level.  The Veteran 
had been told by his wife that he shook in his sleep and he 
felt like he was "down and out."  At February 2000 follow 
up treatment the Veteran said that he had problems with 
depression and intrusive thoughts.  He tried to avoid 
memories of his military experience but they would "sneak in 
anyways."

At April 2000 VA treatment the Veteran reported sleep 
disturbance with occasional nightmares, intrusive thoughts, 
flashbacks with reminders, and depressed/irritable mood state 
with anhedonia.  The symptoms were chronic and had possibly 
worsened over the last several years.  The VA staff 
psychiatrist noted that the Veteran was appropriately dressed 
and groomed with fair eye contact, had moderately slowed 
psychomotor activity, and had no abnormal movements.  The 
Veteran's speech was slightly slowed, his mood fair, and his 
affect fair and slightly restricted, but appropriate.  His 
thoughts were logical and goal directed and there was no 
psychosis or suicidal ideation noted.

The Veteran was noted to appear "significantly depressed" 
at June 2000 VA treatment.  His appetite was low at times and 
his sleep was improving on Zolpidem.  The Veteran stated that 
he felt sad, poorly motivated, lethargic, and hopeless at 
times.  He had frequent intrusive thoughts, occasional 
flashbacks, and no suicidal thoughts or homicidal ideation.  
At August 2000 treatment the Veteran reported a partial 
response with erratic compliance on bupropion and Zolpidem.  
Dr. K felt that the Veteran met the criteria for major 
depression and PTSD.  The Veteran reported intrusive thoughts 
and restless sleep at May 2001 VA treatment.

In September 2001, the Veteran reported at Vet Center 
treatment that the terrorist attacks triggered memories of 
Korea.  The Veteran said at March 2002 Vet Center treatment 
that he had nightmares, intrusive thoughts, flashbacks, 
emotional numbing, and diminished libido.  Later in March 
2002 he said that cold weather was a trigger for intrusive 
memories of Korea.  His VA doctor wrote in May 2002 that the 
Veteran's highest recorded GAF score was 60 and that his 
lowest recorded GAF score was 45.  At August 2002 Vet Center 
treatment the Veteran reported anger related to his Korean 
War experiences and said that he enjoyed family contact.

In a July 2003 VA clinical record, the Veteran indicated that 
he spent time with his grandchildren.  His sleep was poor but 
his mood was "fairly good."  Overall the outpatient records 
throughout 2003 show interrupted sleep but note that the 
Veteran was socializing, had appropriate appearance, and had 
no psychoses or suicidal ideation.

The Veteran had a VA examination in November 2003 at which he 
described his functioning as "just not like normal."  He 
complained of sleep problems, frequent nightmares that 
included incidents from Korea, and intrusive thoughts of 
friends who were injured.  The Veteran was easily startled by 
loud noises and jumped when he heard them, but he reported 
that he did fairly well in crowds.  When going to a 
restaurant by himself he would sit in a corner, and he was 
not interested in watching war movies.  The Veteran was 
separated from his wife of 46 years and said that a lot of 
his behavior contributed to his wife wanting to leave.  

On objective evaluation, the VA examiner found that the 
Veteran's speech was within normal limits with regard to rate 
and rhythm, his eye contact was limited, his mood was 
somewhat dysphoric, and his affect was appropriate to 
contact.  In addition, his thought processes and associations 
were logical and tight, no loosening of associations were 
noted, and there was not any confusion.  No gross impairment 
in memory was observed, and he was oriented in all spheres.  
The Veteran did not complain of hallucinations and no 
delusional material was noted during the examination.  
Finally, the Veteran's insight and judgment were adequate and 
he denied suicidal or homicidal ideation.  A GAF score of 45 
was assigned.

Outpatient records dated in 2004 continued to reflect 
complaints of sleep disturbance.  The Veteran remarked in a 
February 2004 report that nothing was fun or exciting any 
more.  He was not psychotic or suicidal, however, and his 
dress and grooming were appropriate.  

In August 2005 the Veteran had another VA examination at 
which he said that he was not doing too well, that he was 
sleeping poorly, and that he had nightmares virtually every 
night that sometimes involved his military service.  The 
Veteran had intrusive thoughts about the war if he did not 
keep busy.  He was sometimes uncomfortable in crowds and at 
other times he could handle them.  The Veteran went to 
restaurants with his daughter, went to large stores but tried 
to get in and out quickly, attended his grandchildren's 
sporting events, and did not like war movies because of the 
memories they brought back.  

Objectively, the Veteran displayed some dysphoria and 
depressed mood.  His speech was within normal limits with 
regard to rate and rhythm and his affect was appropriate to 
content.  The Veteran's thought process and associations were 
logical and tight and no loosening of associations or 
confusion were noted.  His memory was grossly intact, he was 
oriented to all spheres, he did not report hallucinations, 
and no delusions were noted.  Insight and judgment were 
adequate and the Veteran denied suicidal and homicidal 
ideation.  The examiner did not feel that there would be a 
significant change in the Veteran's functioning over the next 
six to 12 months and he did not find evidence that his PTSD 
symptoms precluded employment.   Furthermore, the examiner 
noted that the Veteran did not report significant impairment 
in social functioning, and there was no impairment in thought 
processing or communication.  The Veteran was diagnosed with 
PTSD, chronic, and a GAF score of 46 was assigned.

In an October 2005 letter, the Veteran's VA treating 
psychiatrist wrote that the Veteran continued to be 
symptomatic with PTSD and that he reported that his condition 
had worsened over time.  In March 2007, the VA psychiatrist 
wrote that the Veteran continued to be followed in the PTSD 
clinic.  The Veteran had had several pharmacotherapy trials 
but reported a worsening of his chronic PTSD symptoms.  In 
addition, the Veteran reported that financial stressors were 
resulting in a worsening of his chronic dysphoric mood.

The Veteran testified at his November 2007 Board hearing that 
discussing his experiences in Korea caused his symptoms to 
increase.  Furthermore, his nightmares and flashbacks had had 
an adverse affect on his marriage, and he and his wife were 
still separated.  The Veteran did not go to church as much as 
he used to because he did not like the crowds, and 80 to 90 
percent of the week he wanted to be alone. He also endorsed 
occasional panic attacks.  

A May 2008 letter written by the Veteran's VA psychiatrist 
noted his worsening sleep, mood state, concentration and 
isolation.  In addition, he had a worsening of his general 
health that impacted his mood state.

The Veteran had another VA examination in January 2009 at 
which he said that he was not doing well and was having 
difficulty sleeping, which included nightmares that occurred 
virtually every night.  He also reported intrusive thoughts 
on a daily basis, many of which involved friends getting 
hurt.  The Veteran rarely went out to eat because of his 
discomfort in crowds and his financial situation.  His 
daughter shopped for him, he did not watch war movies, and he 
tried avoid contact with Koreans.  

Objectively, the Veteran displayed some dysphoria and that 
his mood was somewhat depressed.  His thought processes and 
associations were logical and tight and there was no 
loosening of associations or confusion.  The Veteran was 
generally oriented to person and place but did not know the 
exact date, gave the year as 2008, and could not name the 
current president, governor, or their predecessors.  No 
delusions were noted and the Veteran did not have any 
hallucinations.  The Veteran reported suicidal and homicidal 
ideation but denied any intent.  It was concluded that his 
symptoms occurred daily, were severe, and have persisted for 
many years, but were not found to preclude employment or 
activities of daily living.  A GAF score of 43 was assigned.

Reviewing the record, the Board finds that the Veteran's PTSD 
is manifested by the following symptoms in the criteria for a 
50 percent evaluation: impairment of short and long-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

In finding that the Veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidence does not show deficiencies as to speech or 
thought process.  Moreover, while he vaguely referenced 
occasional moments of panic when testifying at the April 2007 
hearing, there is no showing of near-continuous panic 
demonstrated in the record.  While the evidence does 
essentially indicate near-continuous depression, such has not 
been shown to affect his ability to function independently, 
appropriately or effectively.  Indeed, the VA examiner in 
January 2009 expressly stated that the Veteran's PTSD did not 
preclude him from carrying out his activities of daily 
living.  

In further finding against assignment of a disability 
evaluation in excess of 50 percent, the Board notes that 
there is no evidence of impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance/hygiene, or an 
inability to establish and maintain effective relationships.  
In fact, the evidence consistently shows that the Veteran was 
appropriately groomed and dressed.  He was also consistently 
oriented, despite not knowing the exact date upon most recent 
examination.  This fails to demonstrate disorientation 
sufficient to find that his disability picture approximates 
the next-higher evaluation of 70 percent.  Further, although 
he does have some difficulties with relationships, 
specifically, with failed marriage, the evidence also shows 
that he has contact with his grandchildren and socializes 
with others.  

In denying an increased rating here, the Board acknowledges 
the Veteran's report of homicidal and suicidal ideation at 
his January 2009 VA examination.  However, he denied any 
active intent.  Given this, and given the absence of most 
other symptoms associated with a higher evaluation in January 
2009 or at any other time during the rating period on appeal, 
assignment of a 70 percent rating is not warranted on this 
basis.  Indeed, the overall disability picture still more 
closely approximates the 50 percent evaluation.

In further finding against assignment of the next-higher 70 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  

In the present case, the record reveals GAF scores as low as 
43.  Again, GAF scores ranging from 41 to 50 denote serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41 to 50, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, as already discussed, the competent evidence 
does not show severe obsessional rituals, or impairment in 
reality testing or communication.  Because the GAF scores 
here are not consistent with the objective findings of 
record, such scores are not probative as to the Veteran's 
actual disability picture here.     

In sum, based upon these facts as supported by the weight of 
both the medical record and lay statements, for the entire 
rating period in issue, the Veteran's PTSD more nearly 
approximates the rating criteria for a 50 percent evaluation 
than it does a 70 percent evaluation, the next higher, under 
DC 9411.  The Board has duly considered staged ratings, 
pursuant to Fenderson, supra, but finds the 50 percent rating 
assigned appropriate for the entire rating period.
        
Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra. 


ORDER


Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


